BLODGETT, P. J.
Bill brought by complainant, husband of respondent, to have two mortgages and the notes secured by the same, transferred to him, upon the ground that the money advanced upon such mortgages belonged to him and that there was an agreement between himself and his wife that she would transfer the same to him upon his request.
This is one of a long series of litiga-tions between the parties.
The testimony shows that at one period both were engaged in carrying on a small grocery business but that at some time in this period both sold intoxicating liquor contrary to the law and amassed a large amount of money, part of which complainant deposited in various savings banks, and part of which was used for the advances upon the loans in question secured by the two mortgages.
As nearly as the Court can arrive at a conclusion upon the testimony, the division was on a half and half basis.
The respondent under a decree entered in a petition for divorce, now pending, was given the custody of the minor children and now has them under her care in a house belonging to complainant, the revenue from which is collected by complainant.
Complainant, by another order entered in said divorce petition, has been committed for contempt for failure to pay an allowance to said respondent, as contained in said order, and is now confined.
Under an ex parte injunction issued in the present action, respondent is unable to receive the interest due on said mortgage notes and is without funds for the support of herself or children.
The present case was heard upon a motion for a preliminary injunction.
The Court is of the opinion that the motion for a preliminary injunction should be denied.